978 So.2d 279 (2008)
Jennifer MARSHALL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1344.
District Court of Appeal of Florida, Fourth District.
April 16, 2008.
*280 Alvin E. Entin of Entin & Della Fera, P.A., Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Myra J. Fried, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We dismiss Marshall's appeal, as her sole claim of error is the denial of a downward departure sentence by the trial court. As we noted in Jorquera v. State, 868 So.2d 1250, 1253 (Fla. 4th DCA 2004), "The current statutory scheme does not give this court the power to review a trial court's discretionary decision to deny a downward departure." See § 924.06(1), Fla. Stat. (2008).
Dismissed.
STONE, WARNER and FARMER, JJ., concur.